IIaxdy, J.,
delivered the following dissenting opinion :
I cannot agree to the opinion of a majority of the court upon the point of the competency of the juror Norfleet.
That juror, upon examination, stated that he had conscientious scruples upon the subject of capital punishment, and that it would he against his conscience to render a verdict hy which a party would suffer death/ hut that he thought he could do justice between the state and the defendant.” Upon objection on this ground by the state, he was held incompetent, and discharged.
It is true, that under the rule held in most of the states of this Union upon the subject of the competency of jurors, this juror would have been competent. But a different and much more stringent rule has been held by this court in excluding jurors in cases of homicide, who were not free from all exception, than has been adopted by those courts. The courts which hold the rule which renders this juror competent, also hold a juror to be competent who has formed or expressed an opinion as to the guilt or innocence of the accused, but who states that his mind would be as free to decide upon the evidence that might be adduced before the jury as if he had never heard anything of the case. But this question has often been presented to the court in behalf of prisoners, and the rule has always been held, and is now considered as entirely settled, that such juror is incompetent, because the juror must be above all exception. Nelms v. The State, 13 S. & M., 500; Cotton v. The State, 31 Miss. R. 504. In this last case, the juror stated, on his examination, that he had formed an opinion of the case upon rumor, and that he felt as free to act in the matter as if he had hea/rd nothing about the case. Yet this court reversed the judgment below, and held that the juror was not competent, because he was not above all exception—in which opinion I concurred, solely on the ground that it was a settled rule under previous decisions of this court. I am unable to comprehend how it is that, upon any just principle, the rule thus established does not apply to the present case. That rule is, that the juror must be entirely free from all bias or preconceived opinion from any cause, and “ above all exception.” It must apply with as much *942force to any abstract principle involved in bis action as a juror, and which would warp his judgment and incline him to resolve everything in the evidence in a way that would relieve him from the necessity of doing violence to his conscience, as to the question whether the facts did or did not establish the guilt of the accused. If there is any difference in principle between the two cases, the juror who entertains conscientious scruples which would necessarily incline him to favor the accused, is clearly the more obnoxious to the objection of not being “ above all exception for, in the other case, the previously formed opinion may be controlled by the evidence. It is an opinion or impression formed upon a supposed state of facts. That is the very subject of trial, and to which the evidence and the whole investigation are directed; and there is every opportunity to remove his first impressions, and it is to be presumed that he will render a true verdict upon the evidence and law of the case, by which his action would be wholly controlled. But in the case of a juror who would be acting against his conscience in finding a verdict which would inflict capital punishment, there would necessarily be a bias proceeding from a principle of moral duty which could never be removed upon the trial, because its correctness and moral force could never be the subject of proof and judicial investigation in the trial of the cause. The opinion, therefore, must have its full sway upon the juror’s judgment, witliout any opportunity of correcting or removing it; and, hence, it appears to me to be impossible to hold that such juror could be wholly free from bias and above all exception, without reversing the rule that is considered as settled in this court.
Suppose the juror in this case had stated, on his examination, that he could not conscientiously render a verdict of acquittal of any one who had taken the life of his fellow man, but that in the case in which he was called, “he thought he could do justice between the state and the defendant;” and that juror had been received upon the panel and a verdict for murder had been found in the case. Could this court have hesitated a moment in reversing the judgment? I presume not; nay, I suppose it would have been considered an outrage upon the settled law of this court; and yet I am incapable of perceiving any dis*943tinction between tbat ease and the one under consideration. There is in each of them a bias of judgment upon an abstract principle, which must, more or less, influence the juror in considering the evidence, and incline him to find pretexts by which he can render a verdict consistently with his previous views of principle and duty; and it appears to me most obvious, that equally, in both cases, it is impossible to say that such a juror was “ above all exception.”
I therefore think that the ruling of the court below was most manifestly right in excluding the juror.